DISMISS; and Opinion Filed June 25, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01492-CV

DAMION ELLIS, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
        ESTATE OF KAYON ANTHONY ELLIS, DECEASED, Appellant
                                V.
  LINDA DELWOOD, M.D., SOUTH TEXAS DENTAL ASSOCIATES, INC., D/B/A
SOUTH TEXAS DENTAL CLINIC, BRANDON DAHL, DDS, AND RUSSELL TAKASHI
    CHOY, DDS, AND PARK CENTAL SURGICAL CENTER, LTD., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-05739

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Schenck
       Appellant’s brief in this accelerated case is overdue. By postcard dated May 15, 2019, we

notified appellant the time for filing his brief had expired. We directed appellant to file a brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE


181492F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DAMION ELLIS, INDIVIDUALLY AND                       On Appeal from the 193rd Judicial District
 AS PERSONAL REPRESENTATIVE OF                        Court, Dallas County, Texas
 THE ESTATE OF KAYON ANTHONY                          Trial Court Cause No. DC-18-05739.
 ELLIS, DECEASED, Appellant                           Opinion delivered by Justice Schenck.
                                                      Justices Osborne and Reichek participating.
 No. 05-18-01492-CV         V.

 LINDA DELWOOD, M.D., SOUTH
 TEXAS DENTAL ASSOCIATES, INC.,
 D/B/A SOUTH TEXAS DENTAL
 CLINIC, BRANDON DAHL, DDS, AND
 RUSSELL TAKASHI CHOY, DDS, AND
 PARK CENTAL SURGICAL CENTER,
 LTD., Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee LINDA DELWOOD, M.D., SOUTH TEXAS DENTAL
ASSOCIATES, INC., D/B/A SOUTH TEXAS DENTAL CLINIC, BRANDON DAHL, DDS,
AND RUSSELL TAKASHI CHOY, DDS, AND PARK CENTAL SURGICAL CENTER,
LTD. recover their costs of this appeal from appellant DAMION ELLIS, INDIVIDUALLY
AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF KAYON ANTHONY
ELLIS, DECEASED.


Judgment entered this 25th day of June, 2019.




                                                –3–